Per Curiam. It is necessary that a person, either natural or articial, should prosecute a writ of error. There must be some definite person as plaintiff in error, against whom a judgment may be given.for costs in case the judgment b.elow should be affirmed. Leave is, however, given to amend the writ of error, whifch, if not done within ten days, the writ of error will be dismissed. The motion to dismiss because a writ of error will not lie, is overruled.*  Motion overruled.   On the decision of this motion, the counsel, for the plaintiffs entered the appearance of Bobert L. Catherwood and Ellen Catherwood, his wife, as plaintiffs in this case.-